52 So. 3d 691 (2010)
Wilbert METAYER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3651.
District Court of Appeal of Florida, Fourth District.
August 4, 2010.
Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant Public Defender, West Palm Beach, for appellant.
No response for appellee.

ON MOTION TO REVIEW DENIAL OF BOND PENDING APPEAL
PER CURIAM.
Appellant, through counsel, requests review of the lower court's order denying motion for bond pending appeal. The order *692 states no reasons for the denial and is, therefore, contrary to Florida Rule of Appellate Procedure 9.140(h)(3) and Florida Rule of Criminal Procedure 3.691(b); see also Dumas v. State, 889 So. 2d 139 (Fla. 4th DCA 2004) (holding that trial court's failure to make written findings upon denying defendant's bond request required reversal). We ordered a response from the State within fifteen days, and the State has failed to respond within that time. Accordingly, we reverse and remand for reconsideration of appellant's motion for an appeal bond. If the lower court again denies bond, it must make the findings necessary to support the denial.
Reversed and remanded for further proceedings.
GROSS, C.J., POLEN and CIKLIN, JJ., concur.